                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                         NO. 5:18-CR-427-H

 UNITED STATES OF AMERICA                       )
                                                )
           v.                                   )                  ORDER
                                                )
 EMORY MAURICE WILLIAMS                         )
   a/k/a "Moe"                                  )

       This matter comes now before the Court upon the unopposed motion of the United States

of America for an Order directing the production of certain records related to health care services

and/or medical treatment. For the reasons set forth in the motion, the Court hereby GRANTS the

Government' s motion.

       IT IS HEREBY ORDERED that WakeMed provide the United States Attorney' s Office

for the Eastern District of North Carolina with copies of all reports, memoranda, notes,

photographs, and any other records and materials related to health care services and/or medical

treatment provided to Jaime Jackson on or around December 1, 2016.

       IT IS FURTHER ORDERED that Wake County Emergency Medical Services provide the

United States Attorney's Office for the Eastern District of North Carolina with copies all reports,

memoranda, notes, photographs and any other records and materials related to health care services

and/or medical treatment provided to Jaime Jackson and/or Matthew Todd Williams on about

December 1, 2016.

       IT IS FURTHER ORDERED that the United States is authorized to provide the Defendant

with a copy of any materials received in response to this Order.

       IT IS FURTHER ORDERED that the United States and the Defendant may use these

materials only for the purposes of the present litigation, and may disclose them to non-parties to

this litigation only as needed for the present litigation.

       IT IS FURTHER ORDERED that United States and the Defendant shall not file these
materials with or submit them to the Court or reproduce their contents in any court filing unless

such filing or submission is made under seal.

       IT IS FURTHER ORDERED that upon completion of the present litigation, the

Defendant shall destroy any copies of materials received pursuant to this Order.

       This 9th day of May 2019 .




                                                Senior United States District Judge
